Citation Nr: 0009103	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-49 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar muscle strain with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1963 to 
September 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Cheyenne Regional Office (RO).  By 
September 1991 rating decision, the RO, in part, denied the 
appellant's application to reopen a previously denied claim 
of service connection for gout.  The Board remanded that 
claim in April 1997 for additional development of the 
evidence.  During development of the record, the appellant 
filed claims of service connection for PTSD and a compensable 
rating for a low back disability.  By August 1997 rating 
decision, the RO denied service connection for PTSD and 
granted a 10 percent rating for the low back disability.  
Since the claimant presumably sought the maximum benefit 
allowed by law and did not expressly limited his appeal, AB 
v. Brown, 6 Vet. App. 35 (1993), the claim for an evaluation 
in excess of 10 percent for a low back disability remained in 
appellate status.  The appellant disagreed with the 
determinations and perfected appeals as to each.  

In April 1999, the Board remanded the appeal for the RO to 
afford the appellant an opportunity to testify at a hearing; 
that hearing was held in July 1999.  By September 1999 rating 
decision, the RO denied the application to reopen the claim 
of service connection for gout, denied service connection for 
PTSD, and increased to 20 percent the rating assigned the low 
back disability.  Again, since the claimant presumably seeks 
the maximum benefit allowed by law and has not expressly 
limited his appeal, AB v. Brown, 6 Vet. App. 35, 38-39 
(1993), the claim for a rating in excess of 20 percent for a 
low back disability remains in appellate status.  

The claims of service connection for PTSD and an increased 
evaluation for the low back disability is addressed below in 
the Remand portion of this decision.  

FINDINGS OF FACT

1.  The additional evidence concerning gout, received into 
the record after May 1984, is new, probative, and material, 
as it bears directly and substantially on the specific matter 
at hand.

2.  No competent evidence has been submitted showing current 
findings of gout.  

3.  Competent evidence has been submitted linking PTSD to the 
appellant's service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for 
gout.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claim for service connection for gout is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gout

By May 1984 rating decision, the RO denied the appellant's 
claim of service connection for gout as the record did not 
include recent evidence of gout.  The RO notified him of that 
decision in a May 9, 1984 letter.  The rating decision became 
final at the expiration of the one-year period following 
notice thereof, as the appellant did not file a notice of 
disagreement within that time period.  38 C.F.R. §§ 3.104(a), 
20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since May 1984 the record includes VA clinical, 
hospital, and examination records showing a history of gout 
and the appellant's July 1999 testimony that he currently has 
gout that is related to his service.  This additional 
evidence is new and material as it may provide a more 
complete picture of the circumstances surrounding the origin 
of the claimed disability.  The application to reopen the 
claim is therefore granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The threshold 
question is whether the appellant has presented evidence of a 
well-grounded claim.   See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober , 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  

The evidence of record relevant to the claim of service 
connection for gout includes the following:

? The service medical records include a September 1974 
clinical record entry noting "uric acid 8.4" 
milligrams per deciliter (mg/dl) and the use of 
Allopurinol.  A March 1983 service examination showed a 
history of "gouty attack" in 1974 with increased uric 
acid demonstrated.  Similar findings were noted on the 
June 1983 separation examination.  

? VA examination in March 1984 showed a provisional 
diagnosis of gout, and a uric acid measurement of 6.5 
mg/dl.  

? VA clinical records in 1991 showed the reference range 
for uric acid of from 2.5 to 7.6 mg/dl.  

? VA X-ray records in July 1991 showed degenerative 
changes of the hips, but not gout.  VA examination that 
month identified a history of gout in the early 1970s 
with no recurrence since that time.  

? The appellant testified at an October 1992 hearing that 
he was treated for gout for three months in service 
with oral medication, but that at the time of his 
testimony he was not receiving any treatment for gout.  

? VA medical examination in May 1997 identified chronic 
back pain secondary to degenerative joint disease, but 
not gout.  

? November 1997 VA X-ray of the feet showed degenerative 
changes and, on the left, some medial irregularity of 
the distal first metatarsal that "may represent some 
change secondary to gout."  

? A December 1997 private report, prepared for VA 
examination purposes, noted the appellant's history of 
treatment for gout in 1974.  The private examiner 
remarked that in the subsequent 25 years the appellant 
had not had any symptoms compatible with gout, that he 
denied acute pain or swelling of the joints, and that 
he reported no history of treatment for gout since 
service.  The examiner concluded that the appellant did 
not have any sign or symptom of gouty arthritis, and 
that his serum uric acid level was normal.  

? At a July 1999 hearing, the appellant testified that he 
was first treated for gout in 1974, and he indicated 
that he also had diabetes and could not be sure whether 
his symptoms, described as swollen feet and ankles, 
were attributable to diabetes or gout.  He stated he 
did not see a physician or seek treatment specifically 
for gout, but recent uric acid tests were normal.  

The first element of a well-grounded claim requires competent 
medical evidence of gout.  Unfortunately, the evidence of 
record does not indicate a current gouty disorder.  The 
December 1997 examiner concluded that there was no sign or 
symptom of gout.  The May 1997 examination and the July 1991 
VA X-ray records showed degenerative disease of various 
joints, but no indication of any gout.  The November 1997 VA 
X-ray report identified some irregularity of the left distal 
first metatarsal that "may represent some change secondary 
to gout", but the use of the phrase "may represent" 
suggests speculation on the part of the examiner.  Statements 
that are too speculative to create a causal connection are 
insufficient to qualify as competent medical evidence.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a doctor's 
statement that service-connected injuries "may or may not" 
have contributed to veteran's death was too speculative to 
create nexus).  Cf Alemany v. Brown, 9 Vet. App. 518 (1996) 
(use of "possible" sufficed to create competent medical 
evidence of a relationship); Molloy v. Brown, 9 Vet. App. 513 
(1996) (use of "could" would have rendered opinion 
competent medical evidence); Watai v. Brown, 9 Vet. App. 441 
(1996) ("quite possibly might" sufficient to generate 
competent medical evidence); Lathan v. Brown, 7 Vet. App. 359 
(1995) (Tirpak does not require medical opinion be expressed 
in terms of certainty).  In this case, the use of the 
qualifier "may represent" is speculative as it appears to 
represent a guess by the examiner as to the nature of the 
disorder.  Thus, it cannot be termed competent medical 
evidence to well ground the claim.  Absent competent medical 
evidence of a current disorder, the first element of a well-
grounded claim is not satisfied.  

Even if the Board were to conclude that the November 1997 VA 
X-ray report comprised competent medical evidence of a 
current disorder, thereby satisfying the first element of a 
well-grounded claim, the record includes no evidence 
suggesting a link between that disorder and service.  As 
noted already, the only current medical evidence referring to 
gout is the November 1997 VA X-ray report, which does not 
discuss the etiology of the findings noted.  Thus, the 
evidence of record also does not satisfy the third element of 
a well-grounded claim.  

The remaining evidence of record consists of the appellant's 
testimony at October 1992 and July 1999 hearings to the 
effect that he currently has gout, related to service.  
Generally, statements from lay individuals ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layman can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant has 
the requisite expertise to render a medical opinion.  His 
testimony, therefore, cannot serve as competent evidence to 
well ground the claim.  

For these reasons, the appellant has not present competent 
medical evidence satisfying the first and third elements of a 
well-grounded claim.  As the claim is not well grounded, VA 
cannot assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 
477 (1999).  

Where claims are not well grounded, VA does not have a duty 
to assist in developing facts pertinent to the claim, but VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claims.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the April 1992 statement of the case and in July 1993, May 
1998, and September 1999 supplemental statements of the case 
in which the appellant was informed that the reason for the 
denial of the claim was the absence of any current gouty 
disorder related to service.  Also, by this decision, the 
Board informs him of the evidence which is lacking and that 
is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that was 
not addressed by the RO, in this case well groundedness, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the appellant has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the appellant.

II.  PTSD

A well-grounded claim of PTSD requires medical evidence of a 
current disorder, lay evidence, presumed credible, of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 136-37 (1997).  The record 
includes diagnoses of PTSD in VA clinical records from May to 
August 1997, documenting a current diagnosis of PTSD to 
satisfy the first element of a well-grounded claim.  The 
appellant asserted that he had many stressful combat-related 
stressors in service.  The truthfulness of this evidence must 
be presumed when determining whether a claim is well 
grounded, thereby satisfying the second element of a well-
grounded claim.  King v. Brown, 5 Vet. App. 19, 21 (1993).  A 
July 1997 VA clinical record indicated that the appellant 
discussed his difficulty in transforming from a reliance on 
physical and emotional survival skills learned in Vietnam to 
those required for modern society.  This document appears to 
link his current PTSD-related symptomatology to his Vietnam 
service, thereby satisfying the third element of a well-
grounded claim.  As the claim is well grounded, VA has a duty 
to assist in the development of facts pertinent to the claim.  
Action pursuant thereto is addressed in the Remand below.


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for gout, the application to 
reopen the claim is granted.  

Service connection for gout is denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded a combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  See Cohen, 10 Vet. 
App. at 136-37.  Effective on and after March 7, 1997, 
service connection for PTSD requires (a) medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
(b) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (c) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence established that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor was consistent with the circumstances, conditions, 
or hardships of service, his lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
See 64 Fed. Reg. 32,807-08 (June 18, 1999) (codified at 
38 C.F.R. § 3.304(f) (1999) and 38 C.F.R. § 4.125 (requiring 
PTSD diagnoses to conform with the criteria set forth in 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such stressor, then and only 
then, should the case be referred for medical examination to 
determine the sufficiency of the stressor and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In such a referral, the adjudicators should 
specify to the examiner(s) precisely what stressor(s) have 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor(s) was to 
which he was exposed.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; ask him to provide any further specific information 
as to his alleged stressors; utilize the assistance of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR); make a specific determination as to which 
stressor is verified; and, if appropriate, have the appellant 
examined by a VA psychiatrist to determine the nature and 
etiology of any current psychiatric diagnoses.  

The claim for an evaluation in excess of 20 percent for 
lumbar muscle strain with traumatic arthritis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) as it is 
not inherently implausible.  See Drosky v. Brown, 10 Vet. 
App. 251 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (contention of increase in disability severity renders 
claim well grounded).  VA has a duty to assist the appellant 
in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  He was last examined in May 1997.  
The Board is not required, under its duty to assist to remand 
solely due to passage of time since an otherwise adequate 
examination, but an exception to this general rule exists to 
the extent that the veteran asserts that the disability in 
question has undergone increase in severity since the time of 
such examination.  VA O.G.C. Prec. Op. 11-95 (Apr. 7, 1995).  
In this case, the veteran has so asserted, and the claim for 
an increased evaluation will be remanded to the RO for 
development.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA must afford appellant a contemporaneous medical 
examination where examination report was approximately two 
years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Additionally, the May 1997 VA examination did not address 
functional loss due to pain and limitation of motion as 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  
Thus, the claim is remanded for VA examination.  

The case is REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that treated him for PTSD 
since August 1997, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should take any 
appropriate action, including obtaining 
complete clinical records of such 
treatment and add them to the claims 
file.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
the appellant should be requested to 
provide, within a reasonable time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  (The 
veteran is hereby notified of the 
importance of this information as it 
pertains to the outcome of his claim.)  

4.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  This summary, and 
any supporting document regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  Only if the RO determines that the 
record establishes the existence of 
stressor(s), then the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders found to be 
present.  The RO must specify for the 
examiner the stressor(s) that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special 
studies, to include psychological testing 
and evaluation, should be accomplished.  

7.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the nature and severity of his 
low back disability.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disability should be obtained, and all 
necessary tests and studies, including x-
ray studies and range of motion 
measurements, should be accomplished.  
The report of examination should contain 
a detailed account of all manifestations 
of the disabilities found to be present.  
The examiner should be asked to determine 
whether there is swelling, muscle spasm 
on extreme forward bending, loss of 
unilateral lateral spine motion in a 
standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with 
osteoarthritic changes, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion, and whether 
there is persistent symptoms compatible 
with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, and the frequency and amount of any 
relief.  The examiner should also be 
asked to express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or with 
prolonged use and whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

8.  A copy of the letter(s) informing the 
appellant of the scheduled examinations 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for the 
scheduled examination, must be associated 
with the claims file.  If the appellant 
fails to report for either scheduled 
examination, the RO should give him an 
opportunity to provide "good cause" as 
to why he failed to appear.  The RO 
should review any submission from the 
appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(a)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim affected.  

(b)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination.  

9.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claims to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  He has the 
right to submit additional evidence/argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



